 Case 5:17-cr-00028-TBR Document 55 Filed 03/01/21 Page 1 of 8 PageID #: 587




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                                PADUCAH DIVISION
                              Case No. 5:17-cr-00028-TBR

UNITED STATES OF AMERICA                                                           PLAINTIFF

v.

JAMES GRANT KING                                                                   DEFENDANT

                         MEMORANDUM OPINION AND ORDER

       This matter comes before the Court upon Defendant James King’s (“King”) Motion for

Reduction of Sentence. [DN 47]. The government responded. [DN 52]. King has replied. [DN 53].

King has also filed a supplemental reply. [DN 54]. As such, this matter is ripe for adjudication.

For the reasons, that follow, IT IS HEREBY ORDERED that King’s Motion for Reduction of

Sentence [DN 47] is DENIED.

                                             I. Background

       An information was filed against King on July 17, 2017 for two counts of wire fraud and

one count of aggravated identity theft. [DN 1]. King plead guilty to all three counts on August 17,

2017. [DN 14]. On November 29, 2017 King was sentenced to 92 months imprisonment for the

wire fraud charges and 24 months (consecutive) for the aggravated identity theft charge for a total

of 116 months imprisonment. [DN 26]. King now seeks a reduction in his sentence due to the

Covid-19 pandemic and family circumstances.

                                           II. Legal Standard

       “The First Step Act modified the statute concerning the compassionate release of federal

prisoners, 18 U.S.C. § 3852, such that district courts may entertain motions filed by incarcerated

defendants seeking to reduce their sentences.” United States of America v. D-1 Duwane Hayes,

No. 16-20491, 2020 WL 7767946, at *1 (E.D. Mich. Dec. 30, 2020) (citing United States v. Jones,
 Case 5:17-cr-00028-TBR Document 55 Filed 03/01/21 Page 2 of 8 PageID #: 588




980 F.3d 1098, 1100 (6th Cir. 2020)). “Now, an imprisoned person may file a motion for

compassionate release after (1) exhausting the BOP's administrative process; or (2) thirty days

after the warden received the compassionate release request—whichever is earlier.” Jones, 980

F.3d at 1105 (citing First Step Act of 2018, Pub. L. 115-391, Title VI, § 603(b), 132 Stat. 5194,

5239; 18 U.S.C. § 3582(c)(1)(A) (2020)).

       In considering a compassionate release motion under 18 U.S.C. § 3582(c)(1)(A), a district

court must proceed through three steps of analysis. United States v. Elias, No. 20-3654, 2021 WL

50169, at *1 (6th Cir. Jan. 6, 2021) (citing Jones, 980 F.3d at 1101). At step one, “the court must

‘find’ that ‘extraordinary and compelling reasons warrant a sentence reduction.’” Id. (citing Jones,

980 F.3d at 1101). In step two, the court must “ensure ‘that such a reduction is consistent with

applicable policy statements issued by the Sentencing Commission.’” Id. (citing Jones, 980 F.3d

at 1101). Although the Sentencing Commission's policy statement on reductions in terms of

imprisonment under 18 U.S.C. § 3582(c)(1)(A) is recited at U.S.S.G. § 1B1.13, “the Commission

has not updated § 1B1.13 since the First Step Act's passage in December 2018 ... [and] the policy

statement does not wholly survive the First Step Act's promulgation.” Jones, 980 F.3d at 1109

(citing U.S.S.G. § 1B1.13 (U.S. Sent'g Comm'n 2018)). Consequently, the Sixth Circuit in Jones

decided that “[u]ntil the Sentencing Commission updates § 1B1.13 to reflect the First Step Act,

district courts have full discretion in the interim to determine whether an ‘extraordinary and

compelling’ reason justifies compassionate release when an imprisoned person files a §

3582(c)(1)(A) motion.” Id. Thus, for now, district courts need not ensure that their ideas of

extraordinary and compelling reasons for a reduction in sentence under 18 U.S.C. § 3582(c)(1)(A)

are consistent with the Sentencing Commission's idea of extraordinary and compelling reasons for




                                                     2
 Case 5:17-cr-00028-TBR Document 55 Filed 03/01/21 Page 3 of 8 PageID #: 589




a reduction in sentence under 18 U.S.C. § 3582(c)(1)(A) as currently reflected at U.S.S.G. §

1B1.13.

        Despite the Sixth Circuit's holding in Jones, this Court agrees with the United States

District Court for the Eastern District of Kentucky in stating that “[w]hile the policy statement

found in U.S.S.G. § 1B1.13 of the Sentencing Guidelines is not binding, it provides a useful

starting point to determine whether extraordinary and compelling reasons exist.” United States v.

Muncy, No. 6: 07-090-DCR, 2020 WL 7774903, at *1 (E.D. Ky. Dec. 30, 2020). The application

notes to § 1B1.13 provide that extraordinary and compelling reasons for a reduction in terms of

imprisonment include certain medical conditions, age of the defendant, family circumstances, and

other reasons as determined by the Bureau of Prisons. U.S.S.G. § 1B1.13 cmt. n.1. Specific medical

conditions of a defendant constituting extraordinary and compelling reasons for a reduction in

terms of imprisonment may include “terminal illness,” “a serious physical or medical condition,”

“a serious functional or cognitive impairment,” or “deteriorating physical or mental health because

of the aging process.” Id. The application note to U.S.S.G. § 1B1.13 further provides that the age

of a defendant may be a necessary and compelling reason for a reduction in terms of imprisonment

when “[t]he defendant (i) is at least 65 years old; (ii) is experiencing a serious deterioration in

physical or mental health because of the aging process; and (iii) has served at least 10 years or 75

percent of his or her term of imprisonment, whichever is less.” Id.

        After considering whether extraordinary and compelling reasons warrant a sentence

reduction the district court proceeds to the final step of the analysis. If a reduction is warranted the

court is to consider whether that reduction is defensible under the circumstances of the case by

considering any relevant factors of 18 U.S.C. § 3553(a). Elias, 2021 WL 50169, at *1 (citing Jones,

980 F.3d at 1101); Jones, 980 F.3d at 1108.



                                                       3
    Case 5:17-cr-00028-TBR Document 55 Filed 03/01/21 Page 4 of 8 PageID #: 590




                                                   III. Discussion

A. Exhaustion of Administrative Remedies.

        “Federal law has long authorized courts to reduce the sentences of federal prisoners facing

extraordinary health conditions and other serious hardships, but only under very limited

circumstances.” United States v. Beck, 425 F.Supp.3d 573, 577 (M.D.N.C. June 28, 2019). Under

the First Step Act, courts are now permitted to “consider motions by defendants for compassionate

release without a motion” by the BOP Director “so long as the defendant has asked the Director to

bring such a motion and the Director fails to or refuses.” Marshall, 2020 WL 114437, at *1 (W.D.

Ky. Jan. 9, 2020).

        On May 11, 2020, King, by counsel, sent a request for compassionate release to the warden.

More than 30 days have elapsed since King made his request. Therefore, King has exhausted his

administrative remedies.

B. Extraordinary and Compelling Reasons

        King argues he is entitled to a sentence reduction due to his various medical conditions and

a recent change in his familial responsibilities. The government argues King has not met the

“extraordinary and compelling” standard.

        King states he has been diagnosed with asthma, high cholesterol, low testosterone, and a

vitamin D deficiency and has experienced allergic reactions. The provided medical records

confirm King’s conditions. The Centers for Disease Control (“CDC”) has noted that those with

moderate to severe asthma and those in an immunocompromised state may be at an increased risk

for severe illness from Covid-19.1 The CDC has not stated that the risk of experiencing severe


1
 Centers for Disease Control, People with Certain Medical Conditions, https://www.cdc.gov/coronavirus/2019-
ncov/need-extra-precautions/people-with-medical-
conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-ncov%2Fneed-
extra-precautions%2Fgroups-at-higher-risk.html (last accessed February 16, 2021).

                                                           4
    Case 5:17-cr-00028-TBR Document 55 Filed 03/01/21 Page 5 of 8 PageID #: 591




Covid-19 symptoms is increased by high cholesterol. Although the CDC has not listed low

testosterone as one of the risk factors, several publications have noticed a link between low

testosterone and severe cases of Covid-19.2 King’s medical records show multiple episodes of

anaphylaxis. However, several of those incidents were due to reactions to medications. King had

imaging of his chest done and the report noted the presence of wires from a prior sternotomy but

also stated his lungs were clear. Finally, there is also some indication that vitamin D deficiency

does contribute to increased risk of severe illness.3

        The Court does recognize that King suffers from some medical conditions that may place

him at a greater risk for severe illness from Covid-19. This Court does not take that lightly.

However, it appears that majority of King’s conditions are being managed. The only complaint

King makes regarding the treatment of his medical conditions, is the BOPs failure to give him an

inhaler or epinephrine which he states he is required to carry. The Court encourages King to pursue

all internal avenues to receive any medication that has been found to be necessary. At this point,

King has not shown any request for an inhaler or epinephrine that has been denied.

        In United States v. Bolanos, Bolanos was 63 years old and suffered from high blood

pressure, anemia, Vitamins B12 and D deficiency, and pre-diabetes. 2020 WL 6684659, *1 (E.D.

Cal. Nov. 12, 2020). The Court stated, “[e]ven if the Court gives extra weight to Defendant’s

vitamin D deficiency and finds that the constellation of her health conditions are sufficient to place

her ‘at risk’ for severe illness from Covid 19, the fact remains that she is in a prison that has no



2
  Testosterone deficiency in men infected with Covid-19, Geoffrey Jackett and Michael Kirby, Trends in Urology and
Men’s Health, https://wchh.onlinelibrary.wiley.com/doi/full/10.1002/tre.773 (last accessed February 24, 2021); Low
testosterone can increase risk of severe Covid-19 in males, Susha Cheriyedath, https://www.news-
medical.net/news/20201204/Low-testosterone-can-increase-risk-of-severe-COVID-19-in-males.aspx (last accessed
February 24, 2021).
3
     Is there a connection between vitamin D deficiency and Covid-19?, Mayo Clinic,
https://newsnetwork.mayoclinic.org/discussion/is-there-a-connection-between-vitamin-d-deficiency-and-covid-19/
(last accessed February 24, 202).

                                                            5
    Case 5:17-cr-00028-TBR Document 55 Filed 03/01/21 Page 6 of 8 PageID #: 592




active cases of Covid 19.” Id. at 2. The Court went on to state, “[w]e do not mean to minimize the

risks that COVID-19 poses in the federal prison system…[b]ut the mere existence of COVID-19

and the possibility that it may spread to a particular prison alone cannot independently justify

compassionate release.” Id. (citing United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020)). King

is not in a prison that has no active cases. FCI Yazoo City Low, where King is located, currently

has two positive inmates and five staff members.4 However, there is no widespread outbreak.

Further, BOP facilities across the country have started the vaccination process. This process will

aid facilities in their fight against the virus. The Court finds King’s medical conditions do not meet

the high bar of extraordinary and compelling reasons.

           King also argues his changed family circumstances are extraordinary and compelling

reasons. He and his wife have three children. King states his middle son has severe disabilities that

require “significant levels of care.” A signed note from Dr. Kyle Turnbo states King’s middle child

is a patient of his and the child is “non-verbal, has severe autism, requires constant care, is in

diapers, and can neither bathe, feed, nor dress himself.” [DN 47-4]. King also states his oldest son

is having “extreme behavioral issues that have prevented him from living at home. He has been in

juvenile detention as well as arrested twice for assaulting his mother.”

           In United States v. Mojica, the defendant argued the pandemic and the need for him to help

with his autistic son and ailing mother amounted to extraordinary and compelling reasons. 2020

WL 6746478, *1 (S.D. N.Y. Nov. 16, 2020). The Court stated,

           “I do not doubt that Defendant was an involved and helpful father…but…his
           fiancée lives with and cares for his son. I am sure it is difficult for her to attend to
           the son’s needs on her own, but she is apparently a competent and accomplished
           person who is managing. Defendant was aware of his mother’s and son’s conditions
           when he chose to commit the instant offense. While I sympathize with Defendant’s
           family members, hardship on the family almost always results from serious
           criminal conduct, and rarely rises to the level of extraordinary and compelling.”
4
    BOP Coronavirus, https://www.bop.gov/coronavirus/ (last assessed February 24, 2021).

                                                              6
 Case 5:17-cr-00028-TBR Document 55 Filed 03/01/21 Page 7 of 8 PageID #: 593




Id. Here, the Court recognizes how difficult it must be for King’s wife to provide adequate care

for their child with special needs. That difficulty is exacerbated by the oldest son’s current

behavioral issues. While the Court does sympathize with King and his family members, these

circumstances do not rise to the level of extraordinary and compelling. King’s family

circumstances combined with the pandemic also do not rise to the level of extraordinary and

compelling. Therefore, the Court must deny King’s motion.

C. 18 U.S.C. § 3553(a) Factors

   The Court must weigh the sentencing factors in 18 U.S.C. § 3553(a) to determine whether

King's sentence should be reduced. United States v. Willis, 382 F.Supp.3d 1185, 1188 (D.N.M.

2019). Pursuant to § 3553(a), a court imposing a sentence shall consider:

       (1) the nature and circumstances of the offense and the history and characteristics
           of the defendant;

       (2) the need for the sentence imposed--

               (A) to reflect the seriousness of the offense, to promote respect for the
               law, and to provide just punishment for the offense;

               (B) to afford adequate deterrence to criminal conduct;

               (C) to protect the public from further crimes of the defendant; and

               (D) to provide the defendant with needed educational or vocational
               training, medical care, or other correctional treatment in the most effective
               manner;

       (3) the kinds of sentences available;

       (4) the kinds of sentence and the sentencing range established for [the applicable
       offense category as set forth in the guidelines];

       (5) any pertinent policy statement ... by the Sentencing Commission;

       (6) the need to avoid unwarranted sentence disparities among defendants with
       similar records who have been found guilty of similar conduct; and

                                                     7
 Case 5:17-cr-00028-TBR Document 55 Filed 03/01/21 Page 8 of 8 PageID #: 594




       The nature and circumstances of King’s crime are very serious. He defrauded more than

thirty clients out of a substantial sum of money. King was in a trusted position and took advantage

of unsuspecting individuals. Although King will not be employed as an attorney again, his actions

cannot be minimized. King also has a history of assault and DUI convictions. While incarcerated,

King has taken advantage of a multitude of courses to better himself. During one of King’s

Program Reviews, a staff member noted, “[y]ou are going above and beyond at programming.

Keep up the good job at taking classes.” [DN 47-5 at PageID 466]. The Court applauds and

encourages King to continue taking courses. While his rehabilitation is a factor the Court

considers, here, it does not outweigh the seriousness of King’s crime and the need to provide just

punishment. Therefore, the §3553(a) factors do not warrant King’s release. Therefore, the Court

must deny King’s motion.

                                             IV. Conclusion

       For the above stated reasons, IT IS HEREBY ORDERED that King’s Motion for

Reduction of Sentence [DN 47] is DENIED.

       IT IS SO ORDERED.




                                                                               February 26, 2021




cc: counsel




                                                    8
